UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-164856 STRATEX OIL & GAS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 94-3364776 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-417-2465 (Registrant’s telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 26, 2012, there were 43,692,556 shares of common stock, 0.01 par value per share, outstanding. TABLE OF CONTENTS PARTI-Financial Information Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PARTII-Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults upon Senior securities 29 Item 4 Mine Safety Disclosure 29 Item 5. Other Information 29 Item 6. Exhibits 29 Explanatory Note: Stratex Oil & Gas Holdings, Inc. (the “Company”) is filing this Quarterly Report on Form 10-Q (the “Form 10-Q”) pursuant to Securities and Exchange Commission Release No. 68224 dated November 14, 2012. The Company was unable to complete the Form 10-Q filing due to the effects of Hurricane Sandy without unreasonable effort or expense. The Company’s personnel responsible for preparing its financial statements, who are located in New Jersey, were unable to do so because of their inability to enter their offices and a power outage lasting approximately 8 days. As a result of the impact of Hurricane Sandy, the Company and its personnel required additional time to complete its review of the financial statements for the quarterly period ended September 30, 2012 to be incorporated. PART I - FINANCIAL INFORMATION Item 1. Financial Statements STRATEX OIL & GAS HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE PERIOD JANUARY 25, 2011 (DATE OF INCEPTION) TO SEPTEMBER 30, 2012 1 Stratex Oil & Gas Holdings, Inc. (A Development Stage Company) Consolidated Financial Statements (unaudited) September 30, 2012 Page(s) Consolidated Balance Sheets – September 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations – For the three and nine months ended September 30, 2012 and 2011 (unaudited) and for the period January25, 2011 (Date of Inception) to September 30, 2012 (unaudited) 4 Consolidated Statement of Stockholders’ Equity - Period January 25, 2011 (Date of Inception) to September 30, 2012 (unaudited) 5 Consolidated Statements of Cash Flows – For the nine months ended September 30, 2012 and 2011 (unaudited) and for the period January 25, 2011 (Date of Inception) to September 30, 2012 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-22 2 Stratex Oil & Gas Holdings, Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, 2012 December 31, 2011 (unaudited) Assets Current Assets: Cash $ $ Accounts receivable - net Inventory Subscriptions receivable Prepaid expenses Debt issuance costs Total Current Assets Deposits Oil and gas property, plant and equipment: Proven property - net Unproven property Furniture and equipment - net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Notes payable - net of debt discount Derivative liability - warrants Total Current Liabilities Total Liabilities Stockholders' Equity: Series A, convertible preferred stock,$0.0001 par value; 100 shares authorized; and 100 and 0 shares issued and outstanding 19 - Common stock, $0.01 par value; 125,000,000 shares authorized; and 39,482,550 and 26,476,293 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements 3 Stratex Oil & Gas Holdings, Inc. (A Development Stage Company) Consolidated Statements of Operations January 25, 2011 (Date of Inception) For the three months ended September 30, For the nine months ended September 30, through September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Operating Expenses: Production expenses Depletion, depreciation and amortization General and administrative Loss on abandonment of oil and gas assets - - Total Operating Expenses Loss From Operations ) Other Income and (Expense): Interest income - - - Interest expense ) - ) ) ) Change in fair value - derivative liabilities ) - ) - ) Total Other Income and (Expense) ) - ) ) ) Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Common Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding - Basic and Diluted See accompanying notes to financial statements 4 Stratex Oil & Gas Holdings, Inc. (A Development Stage Company) Consolidated Statement of Stockholders' Equity (unaudited) For the Period from January 25, 2011 (Date of Inception) to September 30, 2012 Additional Paid-In Deficit Accumulated during the Stockholders' Series "A" Preferred Stock Common Stock Development Shares Amount Shares Amount Capital Stage Equity Balance, January 25, 2011 (Date of Inception) - $
